01

02

03

04                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
05                                     AT SEATTLE

06 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-079
07         Plaintiff,                     )
                                          )
08         v.                             )
                                          )            DETENTION ORDER
09   BRANDAN L. WILKINS,                  )
                                          )
10         Defendant.                     )
     ____________________________________ )
11

12 Offense charged:        Possession of Child Pornography; Travel with Intent to Engage in a

13 Sexual Act with a Minor

14 Date of Detention Hearing:     March 7, 2019.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant was not interviewed by Pretrial Services, so his background

21 information, is unknown or unverified. Defendant does not contest entry of an order of

22	 detention.



     DETENTION ORDER
     PAGE -1
01         2.      Defendant poses a risk of nonappearance based on lack of background

02 information.    Defendant poses a risk of danger based on the nature and circumstances of the

03 offense.

04         3.      There does not appear to be any condition or combination of conditions that will

05 reasonably assure the defendant’s appearance at future Court hearings while addressing the

06 danger to other persons or the community.

07 It is therefore ORDERED:

08 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

09      General for confinement in a correction facility separate, to the extent practicable, from

10      persons awaiting or serving sentences or being held in custody pending appeal;

11 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

12 3. On order of the United States or on request of an attorney for the Government, the person

13      in charge of the corrections facility in which defendant is confined shall deliver the

14      defendant to a United States Marshal for the purpose of an appearance in connection with a

15      court proceeding; and

16 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

17      the defendant, to the United States Marshal, and to the United State Probation Services

18      Officer.

19         DATED this 7th day of March, 2019.

20

21
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
22	



      DETENTION ORDER
      PAGE -2
